Case: 12-5136   Document: 3      Page: 1   Filed: 10/04/2012




          NOTE: This order is nonprecedential.


  muiteb ~tate~ QCourt of ~peaI~
      for tbe jfeberaI QCircuit

     MARCO ANTONIO GALLO-RODRIGUEZ,
             Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee,


                       2012-5136


   Appeal from the United States Court of Federal
Claims in case no. 11-CV-0782, Judge George W. Miller.


                     ON MOTION


                      ORDER

    Marco Antonio Gallo-Rodriguez moves for an exten-
sion of time to file his informal brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:
Case: 12-5136       Document: 3   Page: 2   Filed: 10/04/2012




MARCO GALLO-RODRIGUEZ V.    US                            2


   The motion is granted. The appellant's brief is due
within 30 days of the date of filing of this order.

                                    FOR THE COURT


      OCT 04 2012                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Stacey K. Grigsby, Esq.
    Marco Antonio Gallo-Rodriguez, (Informal brief form
    enclosed)
s27